                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                            RICK WOODS, et al.,
                                   8                                                        Case No. 5:11-cv-01263-EJD
                                                          Plaintiffs,
                                   9                                                        ORDER DENYING MOTION TO
                                                   v.                                       DISMISS; GRANTING MOTION TO
                                  10                                                        STRIKE
                                            GOOGLE LLC,
                                  11                                                        Re: Dkt. No. 373
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14        I.   INTRODUCTION
                                  15             Pursuant to Federal Rules of Procedure 12(b)(6) and 12(f), Defendant Google LLC

                                  16   (“Google”) moves for an order dismissing the claims of newly added Plaintiff Rene Cabrera

                                  17   (“Cabrera”) with prejudice and striking the class allegations of Rick Woods (“Woods”) with

                                  18   prejudice. The court finds it appropriate to take the motion under submission for decision without

                                  19   oral argument pursuant to Civil Local Rule 7-1(b). For the reasons set forth below, Google’s

                                  20   motion to dismiss Cabrera’s claims is denied and Google’s motion to strike Woods’s class

                                  21   allegations is granted.

                                  22       II.   BACKGROUND1
                                  23             Woods filed his initial complaint in March 2011 alleging that Google bilked him and other

                                  24   advertisers into overpaying for advertising services through Google’s AdWords program and

                                  25   pricing scheme. Dkt. No. 1. The court granted Google’s motion to dismiss the complaint in its

                                  26
                                       1
                                  27      Because the parties are familiar with the case, the Background sets forth primarily the
                                       procedural history leading to the instant motion.
                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER DENYING MOTION TO DISMISS; GRANTING MOTION TO STRIKE
                                                                                          1
                                   1   entirety. Dkt. No. 64. Woods filed a First Amended Complaint (Dkt. No. 68) and Google again

                                   2   moved to dismiss (Dkt. No. 73). Google argued, among other things, that the AdWords

                                   3   Advertising Program Terms (“Agreement”) contained no obligation for Google to apply

                                   4   discounted “Smart Pricing” for certain “clicks” on Woods’s ads; and that the court should not

                                   5   consider extrinsic evidence to interpret the Agreement. The court considered the extrinsic

                                   6   evidence and found plausible that the contract language, “[c]harges are solely based on Google’s

                                   7   measurements for the applicable Program,” in the Agreement meant that Google must base the

                                   8   charges for Display Network clicks, at least in part, on the Smart Pricing formula. Dkt. No. 85, p.

                                   9   8. The court dismissed the breach of contract claim concerning Smart Pricing, however, because

                                  10   Woods had not pleaded that any of the clicks that Google failed to Smart Price were from the

                                  11   Display Network. Id. at 10. The court denied Google’s motion to dismiss the California Unfair

                                  12   Competition Law (“UCL”) claim to the extent it was based upon location targeting (“location
Northern District of California
 United States District Court




                                  13   targeting claim”). The court found that Woods had identified misrepresentations that were likely to

                                  14   deceive (the geographical location question and text of the adjacent help link on Google’s

                                  15   AdWords website), and that Woods had standing to bring the location targeting claim because he

                                  16   had alleged “Google distributed over $20.00 of exemplary clicks that were in violation of Woods’

                                  17   Campaign Settings.” Id. at 16.

                                  18          Woods filed a Second Amended Complaint in September of 2012 (Dkt. No. 87) and

                                  19   Google again filed a motion to dismiss (Dkt. No. 95). This time, the court found that Woods had

                                  20   stated a claim for breach of contract due to Google’s alleged failure to Smart Price clicks on the

                                  21   Display Network. Dkt. No. 122. Woods enumerated in detail the Display Network clicks he

                                  22   alleged were not Smart Priced.

                                  23          Google next moved for summary judgment. Dkt. No. 205. The court granted the motion

                                  24   as to Woods’s UCL and False Advertising Law claims regarding Smart Pricing; denied the motion

                                  25   as to Woods’s UCL claims regarding location targeting; and denied the motion as to Woods’s

                                  26   breach of contract claim because of a disputed factual issues as to the meaning of “mobile ads”

                                  27   and whether three clicks at issue qualified as “mobile ads” that are excluded from Smart Pricing.

                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER DENYING MOTION TO DISMISS; GRANTING MOTION TO STRIKE
                                                                         2
                                   1   Dkt. No. 253.

                                   2          Thereafter the parties filed cross motions on class certification. While the motions were

                                   3   pending, Woods’s counsel sought leave to file a Third Amended Complaint (“TAC”) for the

                                   4   purpose of adding Cabrera as a plaintiff and additional proposed class representative. Dkt. No.

                                   5   286, p. 6. The court held that class certification was inappropriate because Woods’s business

                                   6   connection with class counsel created a conflict of interests that prevented Woods from adequately

                                   7   representing putative class members. Dkt. No. 366, pp. 2, 8. The court granted Woods and

                                   8   counsel leave to file the TAC. Id.

                                   9          The TAC treats both Woods and Cabrera as class representatives. Dkt. No. 368, p. 3. As

                                  10   for Cabrera, the TAC alleges that he began advertising on AdWords on or about August 14, 2008

                                  11   and continued advertising with Google until August 2009. TAC ¶ 8. Woods began advertising

                                  12   with Google a year later on September 30, 2009. Notwithstanding the different time period, the
Northern District of California
 United States District Court




                                  13   TAC relies on the same extrinsic evidence as the Second Amended Complaint to support the

                                  14   Plaintiffs’ interpretation of the Agreement governing the parties’ AdWords advertising

                                  15   relationship. As to the location targeting claim, Cabrera alleges that he “received and was charged

                                  16   by Google for at least one click in his Adobe Training ad campaign (cost of $7.21) that was served

                                  17   to a user located outside of his designated geographical locations.” TAC ¶ 81. Cabrera also

                                  18   alleges that he was likely charged for many more clicks originating from outside his designated

                                  19   geographical locations. Id.

                                  20   III.   STANDARDS
                                  21          Federal Rule of Civil Procedure 8(a) requires a plaintiff to plead each claim with sufficient

                                  22   specificity to “give the defendant fair notice of what the . . . claim is and the grounds upon which

                                  23   it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotations omitted).

                                  24   A complaint which falls short of the Rule 8(a) standard may therefore be dismissed if it fails to

                                  25   state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). “Dismissal under Rule

                                  26   12(b)(6) is appropriate only where the complaint lacks a cognizable legal theory or sufficient facts

                                  27   to support a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097,

                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER DENYING MOTION TO DISMISS; GRANTING MOTION TO STRIKE
                                                                         3
                                   1   1104 (9th Cir. 2008). When deciding whether to grant a motion to dismiss, the court must accept

                                   2   as true all “well pleaded factual allegations” and determine whether the allegations “plausibly give

                                   3   rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). The court must also

                                   4   construe the alleged facts in the light most favorable to the plaintiff. Love v. United States, 915

                                   5   F.2d 1242, 1245 (9th Cir. 1989).

                                   6          A court may strike “from a pleading an insufficient defense or any redundant, immaterial,

                                   7   impertinent or scandalous matter.” Fed. R. Civ. P. 12(f). “[W]hether to grant a motion to strike

                                   8   lies within the sound discretion of the district court.” Fantasy, Inc. v. Fogerty, 984 F.2d 1524,

                                   9   1528 (9th Cir. 1993). Motions to strike are generally regarded with disfavor and should not be

                                  10   granted “unless it is clear that the matter to be stricken could have no possible bearing on the

                                  11   subject matter of the litigation.” Colaprico v. Sun Microsystems, Inc., 758 F. Supp. 1335, 1339

                                  12   (N.D. Cal. 1991).
Northern District of California
 United States District Court




                                  13   IV.    DISCUSSION
                                  14          Google raises three separate challenges to the TAC. First, Google contends that Cabrera’s

                                  15   Smart Pricing claim should be dismissed because unlike Woods, Cabrera has not identified

                                  16   extrinsic evidence that existed and upon which he relied at the time he began advertising with

                                  17   Google in August 2008 that would support his interpretation of the measurement clause. Second,

                                  18   Google contends that the location targeting claim should be dismissed because (a) Cabrera has not

                                  19   alleged an injury and (b) the California UCL does not apply to Cabrera because he is alleged to be

                                  20   a resident of Florida and was operating a Florida business when he began advertising with Google

                                  21   in 2008. Third, Google moves to strike Wood’s class allegations because the court has found that

                                  22   “a conflict of interests prevents Woods from adequately representing the interests of the absent

                                  23   class members.” Dkt. No. 366, p. 2.

                                  24          A.    Smart Pricing Claim
                                  25          Google argues that Cabrera never plausibly alleges that the extrinsic evidence attached to

                                  26   the TAC supports the parties’ mutual contractual intent. Google also contends that Cabrera never

                                  27   alleges how any of the extrinsic evidence could support his interpretation of the measurements

                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER DENYING MOTION TO DISMISS; GRANTING MOTION TO STRIKE
                                                                         4
                                   1   clause at the time of contracting in August 2008 when almost all of the extrinsic evidence is dated

                                   2   years later. See e.g., TAC Ex. B (2011); Ex. C (2011); Ex. D (2010); Ex. E (2011); Ex. F (2007);

                                   3   Ex. G (2008); Ex. L (2011).

                                   4          A plaintiff claiming that a written agreement is ambiguous must point to specific words in

                                   5   the agreement and allege the existence of credible evidence of the parties’ intended meaning of

                                   6   those words. See In re Facebook PPC Advertising Litigation, 709 F. Supp. 2d 762, 769 (N.D. Cal.

                                   7   2010). Here, the TAC includes such allegations. Cabrera points to specific words in Section 7 of

                                   8   the Agreement: “[c]harges are solely based on Google’s measurements for the applicable

                                   9   Program, unless otherwise agreed to in writing.” TAC ¶ 62 (emphasis in original). Cabrera

                                  10   alleges that Smart Pricing is one of the measurements used to calculate charges for click and that

                                  11   Google had a contractual obligation to apply the Smart Pricing discount to all Display Network

                                  12   clicks that were less likely to result in a conversion than clicks from google.com. Id. ¶¶ 64-65.
Northern District of California
 United States District Court




                                  13   Cabrera alleges that through research he conducted during the summer of 2008, he (and Woods)

                                  14   learned that Google promises to “Smart Price” all clicks on ads originating from the Display

                                  15   Network. Id. ¶ 6.

                                  16          As for “credible evidence of the parties’ intended meaning of” Section 7, Cabrera alleges:

                                  17   “To the extent Google disputes this meaning of ‘measurement,’ extrinsic evidence demonstrates

                                  18   the Agreement is reasonably susceptible to Plaintiffs’ reading.” For support, Cabera cites to the

                                  19   Exhibits B-F & L of the TAC and the Court’s ruling on Google’s motion to dismiss the First

                                  20   Amended Complaint. See Dkt. No. 85, p. 8 (“these “exhibits . . . support the interpretation that the

                                  21   contract language, ‘[c]harges are solely based on Google’s measurements for the applicable

                                  22   Program,’ means that Google must base the charges for Display Network clicks, at least in part, on

                                  23   the Smart Pricing formula.”). Although most of the exhibits are dated well after Cabrera entered

                                  24   the Agreement, at least one, Exhibit F, is copyrighted in 2007, before Cabrera researched and

                                  25   signed up for AdWords.

                                  26          When the alleged facts are construed in the light most favorable to Cabrera, they are

                                  27   sufficient to support Cabrera’s breach contract claim. That Cabrera does not explicitly allege that

                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER DENYING MOTION TO DISMISS; GRANTING MOTION TO STRIKE
                                                                         5
                                   1   he saw and relied on Exhibit F or any other extrinsic evidence is of no moment at the pleading

                                   2   stage. All that is required are sufficient facts to state a plausible claim. Cabrera has done so.

                                   3
                                              B.    Location Targeting Claim
                                   4
                                              Google raises two challenges to Cabrera’s location targeting claim. First, Google contends
                                   5
                                       that Cabrera’s location targeting claim should be dismissed because Cabrera has not adequately
                                   6
                                       alleged harm from an out-of-area click. Although Cabrera’s allegations are meager, they are
                                   7
                                       sufficient to satisfy the notice pleading requirement of Rule 8. Cabrera alleges that he “received
                                   8
                                       and was charged by Google for at least one click in his Adobe Training ad campaign (cost of
                                   9
                                       $7.21) that was served to a user located outside of his designated geographical locations.” TAC ¶
                                  10
                                       81. Cabrera also alleges that had he known Google distributed ads to users outside of his selected
                                  11
                                       geographical locations, he would not have advertised with Google and would not have paid the
                                  12
Northern District of California




                                       charges for the out-of-area clicks. Id. ¶¶ 82, 90, 92. These allegations raise a plausible basis for
 United States District Court




                                  13
                                       damages for the location targeting claim. See Degelmann v. Advanced Med. Optics, Inc., 659 F.3d
                                  14
                                       835, 838 (9th Cir. 2011) (finding that plaintiffs had standing to bring a UCL claim because they
                                  15
                                       alleged that “[h]ad the product been labeled accurately, they would not have been willing to pay as
                                  16
                                       much for it as they did, or would have refused to purchase the product altogether”).
                                  17
                                              Second, Google contends that Cabrera cannot bring a claim under California’s UCL
                                  18
                                       because the TAC alleges that Cabrera is a Florida resident and was operating a Florida business
                                  19
                                       when he began advertising with Google in 2008. Google contends that under California’s choice
                                  20
                                       of law principles, Florida law, not California law, should be applied to Cabrera’s location targeting
                                  21
                                       claim. In response, Cabrera asserts among other things, that Google has waived its right to assert
                                  22
                                       that any law other than California applies to this case.
                                  23
                                              Cabrera’s argument is well taken. In the seven years this case has been pending, Google
                                  24
                                       never argued that the law of Woods’s home state of Arkansas or any other state should control
                                  25
                                       Woods’s claims. The parties have engaged in three rounds of motions to dismiss, all rooted in
                                  26
                                       California unfair competition law. See Dkt. Nos. 41, 73, 95. Furthermore, Google cited
                                  27

                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER DENYING MOTION TO DISMISS; GRANTING MOTION TO STRIKE
                                                                         6
                                   1   California law throughout its motion for summary judgment. Given this history, Google cannot

                                   2   disavow the applicability of California law to Cabrera’s claims, which are nearly identical to

                                   3   Woods’s claims. See Graebner v. James, 963 F. Supp. 2d, 938, 943 (N.D. Cal. 2013) (“As both

                                   4   parties’ briefs on the motion for summary judgment rely on California law and do not contend that

                                   5   Florida law should apply here, the parties are deemed to have waived any such argument.”), rev’d

                                   6   on other grounds, Graebner v. WM. Page & Associates, Inc., 624 Fed. App’x. 512 (9th Cir. 2015);

                                   7   see also In re Heritage Bond Litig., No. 01-5752 DT, 2004 WL 1638201, at * 5 (C.D. Cal. July

                                   8   12, 2004) (choice of law argument untimely and prejudicial because “parties have litigated the

                                   9   common law claims under California law since the commencement of this action several years

                                  10   ago” and the court had also made findings and issued rulings under California law).2

                                  11          C.    Woods’s Class Allegations
                                  12          Lastly, Google moves to strike Wood’s class allegations because the court has found that
Northern District of California
 United States District Court




                                  13   “a conflict of interests prevents Woods from adequately representing the interests of the absent

                                  14   class members.” Dkt. No. 366, p. 2. In light of the court’s ruling, Google contends that Woods is

                                  15   at most an individual plaintiff, not a class representative.

                                  16          In ruling on the class certification motions, the Court found that because of Woods’s close

                                  17   connection to Nix Patterson and Kessler Topaz through his partnership at TLP, his interests

                                  18   diverge too sharply from the classes so that he does not “fairly and adequately protect the interests

                                  19   of the class[es].” Fed. R. Civ. P. 23(a)(4). The Court also observed, that “[a]lthough this

                                  20   conclusion also means that Nix Patterson and Kessler Topaz cannot adequately represent the

                                  21   classes so long as Woods remains at the helm, the Court does not find that the conflict would

                                  22   ‘continue to taint this case’ if a new class representative is added.” Dkt. No. 366, p. 14.

                                  23          Seizing upon the last sentence, Plaintiffs argue that the Court’s Order allows for Woods to

                                  24   potentially serve as a co-representative of the class. In doing so, Plaintiffs miss the clear import of

                                  25   the Court’s order. It is the combination of Woods with class counsel Nix Patterson and Kessler

                                  26
                                       2
                                  27     Because Google has waived its argument regarding choice of law, it is not necessary for the court
                                       to consider Cabrera’s alternative bases for applying California law.
                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER DENYING MOTION TO DISMISS; GRANTING MOTION TO STRIKE
                                                                                         7
                                   1   Topaz that creates the conflict. Because Nix Patterson and Kessler Topaz remain as class counsel,

                                   2   Woods is precluded from representing the class.

                                   3    V.    CONCLUSION
                                   4          For the reasons set forth above, Google’s motion to dismiss Cabrera’s claims is denied and

                                   5   Google’s motion to strike Woods’s class allegations is granted. Plaintiffs shall file and serve an

                                   6   amended complaint in conformity with this Order no later than October 30, 2018.

                                   7

                                   8          IT IS SO ORDERED.

                                   9   Dated: October 23, 2018

                                  10                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:11-cv-01263-EJD
                                       ORDER DENYING MOTION TO DISMISS; GRANTING MOTION TO STRIKE
                                                                         8
